Title: Enclosure: To Allegany County Republican Citizens, 23 March 1801
From: Jefferson, Thomas
To: Allegany County Republican Citizens


  EnclosureTo Allegany County Republican Citizens

Gentlemen
Washington Mar. 23. 1801.

I am sensible of the kindness of the republican citizens of the county of Alleghany in Maryland, in their cordial congratulations on my election to the office of President of the United States, and I pray you to be the organ of my acknolegement to them. the confidence reposed in me on committing to my management the helm of our political affairs, shall not be abused; but, to the best of my skill & judgment, I will administer the government according to the genuine principles of our inestimable constitution, & the true interests of our country; sparing no effort which may procure us peace & unanimity at home, & respectability abroad.
I rejoice with them in the display of virtuous courage & zeal for the support of our independance, dignity & honor, which pervade the United States, & that our countrymen, undismayed by any efforts hostile to their liberty, will meet them with the animated courage of citizens & souldiers. the union of these characters is the true rock of our safety, and should be the pride of every man who is free, & means to remain so.
accept, I beseech you, for yourselves & the republican citizens of Alleghany the homage of my high consideration & respect.

Th: Jefferson

